ORDER
On July 13,1994, this Court was notified of the death of the Honorable John C. McClin-tock, Judge of the County Court for Pierce and McHenry Counties. Therefore, under Section 27-07.1-03, N.D.C.C., a vacancy in the office of the county judge has been created.
On April 27, 1994, after Judge McClintock informed this Court that he would not be a candidate for election in 1994, we considered the Report of the Hearing Officer and consulted with the judges and attorneys of the Northeast Judicial District, and determined that this judicial position was necessary for effective judicial administration under Section 27-05-02.1, N.D.C.C., notwithstanding the reduction in the number of judges required by Section 27-05-01(2), N.D.C.C. See Supreme Court No. 940090.
In view of this recent determination, it is not necessary to hold another hearing or meeting to determine whether the vacancy created by the death of Judge McClintock should be filled.
IT IS THEREFORE ORDERED, that the vacancy in the office of County Judge of McHenry and Pierce Counties be filled pursuant to Section 27-07.1-03, N.D.C.C., for the remainder of the term ending December 31, 1994.
Dated at Bismarck, North Dakota, this 18th day of July, 1994.
VANDE WALLE, C.J., and MESCHKE, LEVINE, NEUMANN and SANDSTROM, JJ., concur.